Citation Nr: 1758456	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-31 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right hand injury residuals.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a cervical spine disability

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to service connection for bilateral pes planus.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for sinusitis.  

8.  Entitlement to service connection for allergic rhinitis.  

9.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Waco, Texas, Regional Office of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen a claim for service connection for right hand injury residuals; denied service connection for tinnitus, cervical strain, lumbar strain, bilateral pes planus, bilateral hearing loss, sinusitis, allergic rhinitis, and a major depressive disorder.  The Veteran appeared at a June 2016 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

In a March 2013 Report of General Information (VA Form 21-0820), the Veteran stated that he wanted to file a claim for service connection for a recurrent disability claimed as the result of exposure to ionizing radiation.  The issue of service connection for a recurrent disability claimed as the result of exposure to ionizing radiation has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue.  The issue is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2017).  


FINDINGS OF FACT

1.  A November 2005 rating decision denied service connection for right hand injury residuals.  The Veteran did not submit a timely notice of disagreement and the November 2005 rating decision is final.  

2.  The additional evidence received since the November 2005 rating decision that denied service connection for right hand injury residuals is new and material.  

3.  Tinnitus originated during active service.  

4.  At the June 2016 Board hearing, the Veteran withdrew the appeal from the denials of service connection for cervical and lumbar spine disabilities.  


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying service connection for right hand injury residuals is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence to reopen the claim of service connection for right hand injury residuals has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  
3.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).  

4.  The issue of entitlement to service connection for a cervical spine disability has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).  

5.  The issue of entitlement to service connection for a lumbar spine disability has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Hand Injury Residuals

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2017).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  

A November 2005 rating decision denied service connection for right hand injury residuals "since this condition was neither occurred in nor caused by service."  The Veteran was informed in writing of the adverse decision and his appellate rights in November 2005.  The Veteran did not submit a timely notice of disagreement with the rating decision.  

The evidence considered in reaching the November 2005 rating decision included the Veteran's service personnel and medical records, private clinical documentation, and written statements from the Veteran.  The documentation does not refer to right hand injury residuals or other right hand disability.  

New and material evidence pertaining to the issue of service connection for right hand injury residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the November 2005 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The additional evidence received since the November 2005 rating decision includes VA examination and clinical documentation, private clinical documentation, the transcript of the June 2016 Board hearing, and written statements from the Veteran.  A March 2011 right hand X-ray study from Falls Community Hospital made findings consistent with a "remote boxer's fracture."  A January 2012 written statement from J. Crockett, M.D., indicates that the Veteran reported that he had "right hand degenerative arthritis status post a fracture while he was in the service" and "within the realm of reasonable medical probability and this medical examiner's opinion, I believe these diagnoses to be true and accurate."  At the June 2016 Board hearing, the Veteran testified that he had "broke [his right hand] in boot camp" during "a fight in the barracks and I hit the wall."  

The Board finds that the March 2011 private X-ray study, Dr. Crockett's January 2012 written statement, and the June 2016 Board hearing transcript are of such significance that they raise a reasonable possibility of substantiating the claim for service connection for right hand injury residuals.  The documentation addresses the reason for the previous denial as it shows the diagnosis of an alleged in-service right hand fracture.  As new and material evidence has been received, the claim of entitlement to service connection for right hand injury residuals is reopened.  

Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as the claimed disability was initially manifested during active service secondary to in-service noise exposure.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

The Veteran's service medical records do not refer to tinnitus or ringing in the ears.  The documentation does reflect that the Veteran served aboard the U.S.S. Truxtun and was issued fitted ear plugs.  At the June 2016 Board hearing, the Veteran testified that his shipboard duties included working as an electrician in the ship's generator rooms and required constant use of ear plugs due to the loud noise.  Therefore, the Veteran's exposure to generator noise during service is conceded.  

The January 2012 written statement from Dr. Crockett, M.D., shows that the Veteran reported that he had "chronic tinnitus ... while he was in the service" and "within the realm of reasonable medical probability and this medical examiner's opinion, I believe these diagnoses to be true and accurate." 

The report of a May 2012 VA audiological examination states that the Veteran complained of bilateral ringing in the ears which "began about 2-3 years ago."  The Veteran was diagnosed with recurrent tinnitus.  The examiner stated that the claims file and other records were not reviewed and "therefore, no medical opinion can be provided at this time."  Because of the absence of an opinion as to the etiology of the tinnitus, the Board finds that the May 2012 VA examination report to be of limited probative value.  

At the June 2016 Board hearing, the Veteran testified that he was exposed to shipboard generator noise while performing his naval duties.  Dr. Crockett reported that the Veteran presented a credible history of recurrent tinnitus since active service.  The Board observes that the Veteran is competent to report that tinnitus was present in service and that it has existed from service to the present.  38 C.F.R. § 3.159(a)(2) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370 (2002).  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  The Veteran served as an electrician aboard a naval vessel and reported that he experienced significant noise exposure while performing his military duties near loud generators.  He has related the onset of tinnitus during active service which has persisted to the present day.  The Board finds his contentions credible regarding in-service and post-service tinnitus.  The Veteran has been diagnosed with recurrent tinnitus on post-service VA examination.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for tinnitus.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  

Cervical Spine and Lumbar Spine Disabilities

At the June 2016 Board hearing, the Veteran expressly withdrew the appeal from the denials of service connection for cervical and lumbar spine disabilities.  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran has effectively withdrawn the appeal from the denial of service connection for a cervical spine disability and a lumbar spine disability.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues and the appeals must be dismissed.  38 U.S.C. § 7105 (2012).  


ORDER

New and material evidence having been received, the claim for service connection for right hand injury residuals is reopened.  To that extent only, the claim is allowed.  

Entitlement to service connection for tinnitus is granted.  

The appeal on the issue of entitlement to service connection for a cervical spine disability is dismissed.  

The appeal on the issue of entitlement to service connection for a lumbar spine disability is dismissed.  


REMAND

A February 2008 Social Security Administration (SSA) decision shows that the Veteran was awarded SSA disability benefits.  The evidence considered by the SSA in granting the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran asserts that service connection for recurrent right hand injury residuals is warranted as he sustained the claimed disability during an in-service barracks fight when he struck a wall with his right hand.  

The service medical records do not shows to a right hand injury.  However, the Board observes that the March 2011 right hand X-ray study from Falls Community Hospital made findings consistent with a "remote boxer's fracture."  

The Veteran has not been provided a VA examination which addresses the nature and etiology of any right hand fracture residuals.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran contends that service connection for bilateral hearing loss is warranted as he experienced impaired hearing as the result of in-service noise exposure.  The Veteran was provided a May 2012 VA audiological examination that was conducted without the Veteran's records.  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the May 2012 VA audiological examination report, the Board finds that further VA audiological evaluation is required.  

The Veteran asserts that service connection for a depressive disability is warranted as the claimed psychiatric disability was initially manifested during active service and was subsequently diagnosed by Dr. Crockett.  The January 2012 written statement from Dr. Crockett reports that the Veteran was diagnosed with "major depression."  At the June 2016 Board hearing, the Veteran testified that he had initially become depressed aboard ship after "our first four or five months out at sea" and continued to suffer from depression until the present day.  
 
The Veteran has not been provided a VA psychiatric examination to determine the nature of any psychiatric disability and its relationship, if any to active service.  

Clinical documentation dated after June 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the right hand, bilateral pes planus, bilateral hearing loss, sinusitis, allergic rhinitis, and psychiatric disabilities after June 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record, including for treatment provided after June 2015.   

3.  Contact the SSA and request that copies of all records associated with the Veteran's award of disability benefits be forwarded for incorporation into the record.  

4.  Schedule the Veteran for a VA hand examination to assist in determining the nature and etiology of any identified recurrent right hand disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all right hand disabilities found.  

(b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified right hand disability had its onset during active service or is related to any incident of service, including the reported barracks fight-related trauma.  

5.  Schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of any hearing loss disability and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss disability is related to service or any incident of service, including the Veteran's conceded in-service generator-related noise exposure.  

6.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of any identified psychiatric disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all psychiatric disabilities found.  

(b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified psychiatric disability had its onset during active service or is related to any incident of service, including the reported depressive episodes while aboard ship.  

7.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


